      Case 7:18-cv-08295-KMK-PED Document 27 Filed 01/28/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 VIRGINIA MUNIZ,

                                  Plaintiff,              No. 18-CV-8295 (KMK)(PED)
                         v.                                  ORDER ADOPTING
                                                        REPORT & RECOMMENDATION
 COMMISSIONER OF SOCIAL SECURITY,

                                  Defendant.

KENNETH M. KARAS, United States District Judge:

       Plaintiff Virginia Muniz (“Plaintiff”) filed applications for Disability Insurance Benefits

and Supplemental Income on April 22, 2015, alleging that she had been disabled beginning

March 5, 2014. After her claim was administratively denied, Plaintiff requested a hearing before

an Administrative Law Judge (“ALJ”). On July 25, 2017, a hearing was held before ALJ

Thomas Sanzi. ALJ Sanzi issued a written decision on January 19, 2018 where he found that

Plaintiff was not disabled within the meaning of the Social Security Act. The ALJ’s decision

became the Commissioner’s final decision on July 11, 2018, when the Appeals Council denied

Plaintiff’s request for review.

       On July 16, 2018, Plaintiff retained attorney Daniel Berger to challenge the

Commissioner’s final decision in the United States District Court for the Southern District of

New York. Plaintiff engaged Mr. Berger on a contingency fee basis and agreed to pay him up to

25% of any award of past-due benefits. On September 12, 2018, Plaintiff filed a Complaint in

this Court pursuant to 42 U.S.C. § 405(g). (Dkt. No. 1.) On April 8, 2019, Plaintiff filed a

Motion for Judgment on the Pleadings. (Dkt. No. 13.) By Stipulation and Order dated August 2,

2019, Plaintiff’s motion was granted and the matter was remanded to the Commissioner for

further administrative proceedings. (Dkt. No. 16.) On October 16, 2019, the Court ordered a
      Case 7:18-cv-08295-KMK-PED Document 27 Filed 01/28/21 Page 2 of 3




stipulation between the parties awarding Plaintiff attorney’s fees and expenses in the amount of

$5,300.00 pursuant to the Equal Access to Justice Act (“EAJA”), 42 U.S.C. § 2412. (Dkt. No.

19.) Following remand, the Appeals Council issued a decision finding Plaintiff disabled since

December 22, 2015. By Notice of Award dated October 29, 2020, the Social Security

Administration advised Plaintiff that she was entitled to monthly disability benefits of $681.00 as

of June 2016. Plaintiff began to receive monthly benefits as of November 2020 and past-due

benefits of $136,778.40. The Social Security Administration withheld $34,194.60, which is 25%

of Plaintiff’s past due benefits to pay a potential request for attorney’s fees under

42 U.S.C. § 406(b). (Dkt. 21.)

       Plaintiff now seeks an award of attorney’s fees equal to the total amount withheld. The

case was referred to the Honorable Paul E. Davison (“Judge Davison”). (Dkt. No. 24.) On

December 15, 2020, Judge Davison issued a Report and Recommendation (“R&R”)

recommending that this Court grant the Plaintiff’s Motion for Attorney’s Fees. (Dkt. No. 26.)

Judge Davison also recommended that counsel for Plaintiff be directed to refund the previously

awarded $5,300.00 in attorney’s fees, under the EAJA, directly to Plaintiff. Defendant has not

filed any objections to the R&R.1

       When no objections are filed, the Court reviews an R&R on a dispositive motion for clear

error. See Andrews v. LeClaire, 709 F. Supp. 2d 269, 271 (S.D.N.Y. 2010); Eisenberg v. New

Eng. Motor Freight, Inc., 564 F. Supp. 2d 224, 226 (S.D.N.Y. 2008). The Court has reviewed




       1
         Judge Davison provided notice that, pursuant to 28 U.S.C. § 636(b)(1)(C) and Rule
72(b) of the Federal Rules of Civil Procedure, objections to the R&R were due within fourteen
days from the receipt of the R&R and that failure to file timely objections would preclude later
appellate review of any order of judgment that will be entered. (R&R 9.)
      Case 7:18-cv-08295-KMK-PED Document 27 Filed 01/28/21 Page 3 of 3




the R&R and the Motion for Attorney’s Fees, and finding no substantive error, clear or

otherwise, adopts the R&R.

       Accordingly, it is hereby

       ORDERED that the Report and Recommendation, dated December 15, 2020, is

ADOPTED in its entirety.

       ORDERED that Plaintiff’s Motion for Attorney’s Fee is GRANTED.

       ORDERED that counsel for Plaintiff be directed to refund the previously awarded

$5,300.00 in attorney’s fees, under the EAJA, directly to Plaintiff.

       ORDERED that the Clerk of the Court is respectfully directed to close this case.

       SO ORDERED.

 Dated:   January 28, 2021
          White Plains, New York

                                                               KENNETH M. KARAS
                                                              United States District Judge
